DETAILED ACTION
This non-final office action is in response to claims 1-15 filed on 08/02/2021 for examination. Claims 1-15 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction Election/Amendments
Applicant’s election without traverse of claims 1-15 in the reply filed 08/02/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/04/2021 and 02/17/2021 have been considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: reference character “332” has been used to designate both “memory 332” (see, e.g., [0040]) and “hash logic 332” 
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “380” (fig. 3); “900” (fig. 9); “940” (fig. 9); and “1100” (fig. 11). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Consideration Under 35 USC § 101
Note: the claims have been considered and analyzed by the Examiner under 35 USC § 101 with respect to statutory category and judicial exceptions, and appear to recite a form of subject matter statutorily compliant with § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 5-6, 10-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagashira (US20130138966, Hereinafter “Tagashira”).
Regarding claim 1, Tagashira teaches an apparatus, comprising: 
a computer readable memory ([0028] – computer readable memory) to store a public key associated with a signing device ([0005] – public key stored for confirmation of device’s electronic signature); 
communication logic to receive, from the signing device, a signature chunk which is a component of a signature generated by a hash-based signature algorithm ([0005] – a signature is received from a signing device, wherein a receiving system decrypts the signature data using a public key and compares the decryption result with a calculated hash value based on signature target data; [0008-010] – the signature verification data may be split into fragmented data and separately verified <i.e., split into chunks that are a component of an improved signature>; [0037] – examination data is standard digital signature data; [0039] – verification data <i.e., the improved signature, used to verify integrity, see [0050]> includes the examination data <i.e., standard digital signature data> and also includes further intermediate data; [0040] and [0043] – verification system receives the verification data <i.e., which includes the examination data/signature data>), and at least a first intermediate node value associated with the signature chunk (fig. 11 and [0039] – examination data <i.e., standard signature data, see [0037]> and intermediate data/offset <i.e., intermediate node values> produced as verification data to be output; [0040] and [0043] – verification system receives the verification data; [0046] and [0050] – intermediate data/offset <i.e., intermediate node values> are included to be verified in parallel to the examination data to determine integrity <i.e., intermediate node values are associated with the signature chunk>); 
verification logic (see [0041]) to: 
execute a first hash chain beginning with the signature chunk to produce at least a first computed intermediate node value (Fig. 11-12 and [0081-084] – intermediate data/offset is produced for verification at, e.g., intermediate data A, wherein hashes are sequentially performed from initial data to produce intermediate data A <i.e., the hashed are chained, e.g., hash initial value of fig. 11 is hashed to produce intermediate data 1, then hashed again to produce intermediate data 2>); 
execute a second hash chain beginning with the at least one intermediate node value associated with the signature chunk to produce a first computed final node value (Fig. 5 and [0045-046] – intermediate data/offset is an initial value used to produce the next verification information <i.e., second chain begins on intermediate node>; Fig. 11-12 and [0081-084] – final examination data is produced for verification, wherein hashes are sequentially performed starting with intermediate data B to produce further intermediate data following intermediate data B, then hashed again to produce final examination data. This hashing of B[Wingdings font/0xE0]Final Value is performed in parallel to that of Initial Value[Wingdings font/0xE0]A and/or A[Wingdings font/0xE0]B <i.e., there are at least 2 hash chains being performed simultaneously>); and 
use the first computed intermediate node value and the first computed final computed node value to validate the signature generated by the hash-based signature algorithm (Figs. 10A, 10B, and [0070] – computed intermediate data <i.e., intermediate node value, see fig. 12’s intermediate data A and B> and computed examination data <i.e., final node value, see fig. 12’s examination data> are compared and matched to determine if the signature verification is successful).  

Regarding claim 5, Tagashira teaches the apparatus of claim 1, the verifier logic to: compare the first computed intermediate node value with the first intermediate node value received from the signing device (Figs. 10A, 10B, and [0070] – computed intermediate data <i.e., intermediate node value, see fig. 12’s intermediate data A and B> and computed examination data <i.e., final node value, see fig. ; and compare the first computed final node value with a portion of the public key for the signing device ([0005] public key is used to decrypt the signature in comparison of hash results/signature <i.e., public key used>; Figs. 10A, 10B, and [0070] – computed examination data <i.e., final node value, see fig. 12’s examination data> compared to determine if signature verification is successful).  

Regarding claim 6, Tagashira teaches a computer-implemented method, comprising: storing a public key associated with a signing device in a computer-readable medium ([0005] – public key stored for confirmation of device’s electronic signature; [0028] – computer readable memory); 
receiving, from the signing device, a signature chunk which is a component of a signature generated by a hash-based signature algorithm ([0005] – a signature is received from a signing device, wherein a receiving system decrypts the signature data using a public key and compares the decryption result with a calculated hash value based on signature target data; [0008-010] – the signature verification data may be split into fragmented data and separately verified <i.e., split into chunks that are a component of an expanded signature>; [0037] – examination data is standard digital signature data; [0039] – verification data includes the examination data <i.e., standard digital signature data> and also includes further intermediate data; [0040] and [0043] – verification system receives the verification data <i.e., which includes the examination data/signature chunk>), and at least a first intermediate node value associated with the signature chunk ([0005] – a signature is received from a signing device, wherein a receiving system decrypts the signature data using a public key and compares the decryption result with a calculated hash value based on signature target data; [0008-010] – the signature verification data may be split into fragmented data and separately verified <i.e., split into chunks that are a component of an expanded signature>; [0037] – examination data is standard digital signature ; 
executing a first hash chain beginning with the signature chunk to produce at least a first computed intermediate node value (Fig. 11-12 and [0081-084] – intermediate data/offset is produced for verification at, e.g., intermediate data A, wherein hashes are sequentially performed from initial data to produce intermediate data A <i.e., the hashed are chained, e.g., hash initial value of fig. 11 is hashed to produce intermediate data 1, then hashed again to produce intermediate data 2>); 
executing a second hash chain beginning with the at least one intermediate node value associated with the signature chunk to produce a first computed final node value  (Fig. 5 and [0045-046] – intermediate data/offset is an initial value used to produce the next verification information <i.e., second chain begins on intermediate node>; Fig. 11-12 and [0081-084] – final examination data is produced for verification, wherein hashes are sequentially performed starting with intermediate data B to produce further intermediate data following intermediate data B, then hashed again to produce final examination data. This hashing of B[Wingdings font/0xE0]Final Value is performed in parallel to that of Initial Value[Wingdings font/0xE0]A and/or A[Wingdings font/0xE0]B <i.e., there are at least 2 hash chains being performed simultaneously>); and 
using the first computed intermediate node value and the first computed final computed node value to validate the signature generated by the hash-based signature algorithm (Figs. 10A, 10B, and [0070] – computed intermediate data <i.e., intermediate node value, see fig. 12’s intermediate data A and B> and computed examination data <i.e., final node value, see fig. 12’s examination data> are compared and matched to determine if the signature verification is successful).  

Regarding claim 10, Tagashira teaches the method of claim 6, further comprising: comparing the first computed intermediate node value with the first intermediate node value received from the signing device (Figs. 10A, 10B, and [0070] – computed intermediate data <i.e., intermediate node value, see fig. 12’s intermediate data A and B> and computed examination data <i.e., final node value, see fig. 12’s examination data> are compared and matched to determine if the signature verification was a success); and comparing the first computed final node value with a portion of the public key for the signing device ([0005] public key is used to decrypt the signature in comparison of hash results/signature <i.e., public key used>; Figs. 10A, 10B, and [0070] – computed examination data <i.e., final node value, see fig. 12’s examination data> compared to determine if signature verification is successful).  

Regarding claim 11, Tagashira teaches a non-transitory computer-readable medium comprising instructions which, when executed by a processor, configure the processor to perform operations ([0028] – processors perform stored programs), comprising: 
storing a public key associated with a signing device in a computer-readable medium ([0005] – public key stored for confirmation of device’s electronic signature); 
receiving, from the signing device, a signature chunk which is a component of a signature generated by a hash-based signature algorithm ([0005] – a signature is received from a signing device, wherein a receiving system decrypts the signature data using a public key and compares the decryption result with a calculated hash value based on signature target data; [0008-010] – the signature verification data may be split into fragmented data and separately verified <i.e., split into chunks that are a component of an expanded signature>; [0037] – examination data is standard digital signature data; [0039] – verification data includes the examination data <i.e., standard digital signature data> and also includes further intermediate data; [0040] and [0043] – verification system receives the verification data <i.e., which includes the examination data/signature chunk>), and at least a first intermediate node value associated with the signature chunk (fig. 11 and [0039] – examination data <i.e., standard ; 
executing a first hash chain beginning with the signature chunk to produce at least a first computed intermediate node value (Fig. 11-12 and [0081-084] – intermediate data/offset is produced for verification at, e.g., intermediate data A, wherein hashes are sequentially performed from initial data to produce intermediate data A <i.e., the hashed are chained, e.g., hash initial value of fig. 11 is hashed to produce intermediate data 1, then hashed again to produce intermediate data 2>); 
executing a second hash chain beginning with the at least one intermediate node value associated with the signature chunk to produce a first computed final node value (Fig. 5 and [0045-046] – intermediate data/offset is an initial value used to produce the next verification information <i.e., second chain begins on intermediate node>; Fig. 11-12 and [0081-084] – final examination data is produced for verification, wherein hashes are sequentially performed starting with intermediate data B to produce further intermediate data following intermediate data B, then hashed again to produce final examination data. This hashing of B[Wingdings font/0xE0]Final Value is performed in parallel to that of Initial Value[Wingdings font/0xE0]A and/or A[Wingdings font/0xE0]B <i.e., there are at least 2 hash chains being performed simultaneously>); and 
using the first computed intermediate node value and the first computed final computed node value to validate the signature generated by the hash-based signature algorithm (Figs. 10A, 10B, and [0070] – computed intermediate data <i.e., intermediate node value, see fig. 12’s intermediate data A and B> and computed examination data <i.e., final node value, see fig. 12’s examination data> are compared and matched to determine if the signature verification is successful).

Regarding claim 15, Tagashira teaches the non-transitory computer-readable medium of claim 18, further comprising instructions which, when executed by the processor, configure the processor to perform operations ([0028] – processors perform stored programs), comprising: AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 5comparing the first computed intermediate node value with the first intermediate node value received from the signing device (Figs. 10A, 10B, and [0070] – computed intermediate data <i.e., intermediate node value, see fig. 12’s intermediate data A and B> and computed examination data <i.e., final node value, see fig. 12’s examination data> are compared and matched to determine if the signature verification was a success); and comparing the first computed final node value with a portion of the public key for the signing device ([0005] public key is used to decrypt the signature in comparison of hash results/signature <i.e., public key used>; Figs. 10A, 10B, and [0070] – computed examination data <i.e., final node value, see fig. 12’s examination data> compared to determine if signature verification is successful).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 7-8, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagashira in view of Aumasson et al. (NPL: “SPHINCS+, Submission to the NIST post-quantum project”, March 2019, hereinafter “Aumasson”).
Regarding claim 2, Tagashira teaches the apparatus of claim 1. Tagashira appears to fail to teach wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time 
However, Aumasson teaches a post-quantum signature algorithm using hash chains (see pg. 5, § 1 and pgs. 13-14, § 3-3.2), wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time Signature (WOTS) algorithm or a WOTS+ algorithm that invokes a secure hash algorithm (SHA) hash function (pg. 13-14, § 3-3.2 – WOTS algorithm used invoking the hash). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Tagashira with the teachings of Aumasson, wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time Signature (WOTS) algorithm or a WOTS+ algorithm that invokes a secure hash algorithm (SHA) hash function, to improve the security and efficiency of hash chaining in a post-quantum signature environment (see, e.g., Tagashira at [0109] with Aumasson at pg. 5, § 1 and pgs. 13-14, § 3-3.2).

Regarding claim 3, the combination of Tagashira and Aumasson teach the apparatus of claim 2, wherein the secure hash algorithm (SHA) has function comprises at least one of a SHA2-256, a SHA2-512, a SHA3-128, or a SHA3-256 hash function (Aumasson at pg. 9, §2.7 – SHA2-256 may be utilized for hashing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Tagashira and Aumasson with the teachings of Aumasson, wherein the secure hash algorithm (SHA) has function comprises at least one of a SHA2-256, a SHA2-512, a SHA3-128, or a SHA3-256 hash function, to improve the security and efficiency of hash chaining in a post-quantum signature environment (see, e.g., Tagashira at [0109] with Aumasson at pg. 5, § 1 and pgs. 13-14, § 3-3.2).

Regarding claim 7, Tagashira teaches the method of claim 6. Tagashira appears to fail to teach wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time Signature (WOTS) algorithm or a WOTS+ algorithm that invokes a secure hash algorithm (SHA) hash function.  
However, Aumasson teaches a post-quantum signature algorithm using hash chains (see pg. 5, § 1 and pgs. 13-14, § 3-3.2), wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time Signature (WOTS) algorithm or a WOTS+ algorithm that invokes a secure hash algorithm (SHA) hash function (pg. 13-14, § 3-3.2 – WOTS algorithm used invoking the hash). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Tagashira with the teachings of Aumasson, wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time Signature (WOTS) algorithm or a WOTS+ algorithm that invokes a secure hash algorithm (SHA) hash function, to improve the security and efficiency of hash chaining in a post-quantum signature environment (see, e.g., Tagashira at [0109] with Aumasson at pg. 5, § 1 and pgs. 13-14, § 3-3.2).
  
Regarding claim 8, the combination of Tagashira and Aumasson teach the method of claim 6, wherein the secure hash algorithm (SHA) has function comprises at least one of a SHA2-256, a SHA2-512, a SHA3-128, or a SHA3-256 hash function (Aumasson at pg. 9, §2.7 – SHA2-256 may be utilized in the hashing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Tagashira and Aumasson with the teachings of Aumasson, wherein the secure hash algorithm (SHA) has function comprises at least one of a SHA2-256, a SHA2-512, a SHA3-128, or a SHA3-256 hash function, to improve the security and efficiency of hash chaining in a post-quantum signature environment (see, e.g., Tagashira at [0109] with Aumasson at pg. 5, § 1 and pgs. 13-14, § 3-3.2).

Regarding claim 12, Tagashira teaches the non-transitory computer-readable medium of claim 11. Tagashira appears to fail to teach wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time Signature (WOTS) algorithm or a WOTS+ algorithm that invokes a secure hash algorithm (SHA) hash function.  
However, Aumasson teaches a post-quantum signature algorithm using hash chains (see pg. 5, § 1 and pgs. 13-14, § 3-3.2), wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time Signature (WOTS) algorithm or a WOTS+ algorithm that invokes a secure hash algorithm (SHA) hash function (pg. 13-14, § 3-3.2 – WOTS algorithm used invoking the hash). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Tagashira with the teachings of Aumasson, wherein the hash-based signature algorithm comprises at least one of a Winterniz One Time Signature (WOTS) algorithm or a WOTS+ algorithm that invokes a secure hash algorithm (SHA) hash function, to improve the security and efficiency of hash chaining in a post-quantum signature environment (see, e.g., Tagashira at [0109] with Aumasson at pg. 5, § 1 and pgs. 13-14, § 3-3.2).

Regarding claim 13, the combination of Tagashira and Aumasson teach the non-transitory computer-readable medium of claim 12, wherein the secure hash algorithm (SHA) has function comprises at least one of a SHA2-256, a SHA2-512, a SHA3-128, or a SHA3-256 hash function (Aumasson at pg. 9, §2.7 – SHA2-256 may be utilized in the hashing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Tagashira and Aumasson with the teachings of Aumasson, wherein the secure hash algorithm (SHA) has function comprises at least one of a SHA2-256, a SHA2-512, a SHA3-128, or a SHA3-256 hash function, to improve the security and efficiency of hash chaining in a post-quantum signature environment (see, e.g., Tagashira at [0109] with Aumasson at pg. 5, § 1 and pgs. 13-14, § 3-3.2).

Claim 4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagashira in view of Huelsing et al. (NPL: “XMSS: Extended Hash-Based Signatures”, July 2017, hereinafter “Huelsing”).
Regarding claim 4, Tagashira teaches the apparatus of claim 1. Tagashira appears to fail to teach wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length.  
However, Huelsing teaches the base WOTS hash-chaining system (see, e.g., Huelsing abstract), wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length (pgs. 8-10, § 3.1.1-3.1.5 and pg. 15, § 4.1.8 – len is the number of n-byte string elements in a WOTS or WOTS+  signature; pg. 24, § 5.2-5.3 standard signature parameters are len = 67 <i.e., signature components> and n = 32 <i.e., 32 bytes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Tagashira with the teachings of Huelsing, wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length, to improve the security and efficiency of hash chaining in a post-quantum signature environment while conforming to the WOTS architecture (see, e.g., Tagashira at [0109] with Huelsing at pg. 1, abstract and pg. 3, § 1).

Regarding claim 9, Tagashira teaches the method of claim 6. Tagashira appears to fail to teach wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length.  
However, Huelsing teaches the base WOTS hash-chaining system (see, e.g., Huelsing abstract), wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length (pgs. 8-10, § 3.1.1-3.1.5 and pg. 15, § 4.1.8 – len is the number of n-byte string elements in a . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Tagashira with the teachings of Huelsing, wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length, to improve the security and efficiency of hash chaining in a post-quantum signature environment while conforming to the WOTS architecture (see, e.g., Tagashira at [0109] with Huelsing at pg. 1, abstract and pg. 3, § 1). 

Regarding claim 14, Tagashira teaches the non-transitory computer-readable medium of claim 11. Tagashira appears to fail to teach wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length.  
However, Huelsing teaches the base WOTS hash-chaining system (see, e.g., Huelsing abstract), wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length (pgs. 8-10, § 3.1.1-3.1.5 and pg. 15, § 4.1.8 – len is the number of n-byte string elements in a WOTS or WOTS+  signature; pg. 24, § 5.2-5.3 standard signature parameters are len = 67 <i.e., signature components> and n = 32 <i.e., 32 bytes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Tagashira with the teachings of Huelsing, wherein the signature comprises a total of 67 signature components, each of which is 32 bytes in length, to improve the security and efficiency of hash chaining in a post-quantum signature environment while conforming to the WOTS architecture (see, e.g., Tagashira at [0109] with Huelsing at pg. 1, abstract and pg. 3, § 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall et al. (NPL: “Parallelizable Authentication Trees”, 2002) teaches a system for parallelizing hashing operations to speed up cryptographic authentication (see, e.g., abstract, § 1 Introduction).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.